Justice Ginsburg,
concurring.
I write only to note that the dissent’s portrayal of the opinion of the Minnesota Supreme Court is incomplete. That court made two key observations: (1) “[Rjeligious affiliation (or lack thereof) is not as self-evident as race or gender,” 504 N. W. 2d 767, 771 (Minn. 1993); (2) “Ordinarily . . . , inquiry on voir dire into a juror’s religious affiliation and beliefs is irrelevant and prejudicial, *1116and to ask such questions is improper,” id., at 772 (adding that “proper questioning . . . should be limited to asking jurors if they knew of any reason why they could not sit, if they would have any difficulty in following the law as given by the court, or if they would have any difficulty in sitting in judgment”).